Citation Nr: 1403639	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  11-09 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for generalized anxiety disorder.

2. Entitlement to an initial compensable rating for hypothyroidism.

3. Entitlement to service connection for allergic rhinitis.

4. Entitlement to service connection for a disability manifested by chronic diarrhea.

5. Entitlement to service connection for acid reflux.

6. Entitlement to service connection for hepatitis C.

7. Entitlement to service connection for left shin splint.

8. Entitlement to service connection for right shin splint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 2005 to September 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Acting Veterans Law Judge in August 2013; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to an initial rating in excess of 50 percent for generalized anxiety disorder; entitlement to an initial compensable rating for hypothyroidism; and entitlement to service connection for allergic rhinitis, a disability manifested by chronic diarrhea, acid reflux, and hepatitis C being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his August 2013 Board hearing, prior to the promulgation of a decision in the matter, the Veteran requested to withdraw his appeal on the issues of entitlement to service connection for right and left shin splints; there are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claims for entitlement to service connection for right and left shin splints; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In August 2013, the Veteran indicated at his Board hearing that he wished to withdraw his claims for entitlement to service connection for right and left shin splints.  As the Veteran has withdrawn his appeal on these issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in these matters, and the appeals are dismissed.


ORDER

The appeal in the matter of entitlement to service connection for right shin splint is dismissed.

The appeal in the matter of entitlement to service connection for left shin splint is dismissed.


REMAND

The Board finds a remand is required in this case to obtain the Veteran's most recent VA treatment records and to schedule the Veteran for a VA examination.

The Veteran testified at his August 2013 Board hearing that he has continued to receive treatment at the Bradenton Community Based Outpatient Clinic; however, the most recent VA treatment records associated with the Veteran's claims file are from November 2010.  The Board notes that in September 2013 the Veteran submitted a compact disc (CD) identified as containing recent VA treatment records; however the CD is password protected, and the Board is unable to review those records.  On remand, the VA should obtain the Veteran's VA treatment records since November 2010.

The Veteran should also be scheduled for a new VA examination to determine the current severity of his hypothyroidism and whether the Veteran currently has the following disabilities: allergic rhinitis, a disability manifested by chronic diarrhea, acid reflux, and hepatitis C.  The examiner should also opine as to the nature and etiology of all currently diagnosed conditions.

In denying the Veteran's service connection claims in the March 2009 rating decision, the RO stated that the Veteran had failed to appear for a scheduled VA examination.  When a Veteran fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(b).
 
The United States Court of Appeals for Veterans Claims has held that the burden is on VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board finds that in this case the VA has not demonstrated that the Veteran lacked good cause for failing to appear for the examination.  

VA records reflect that a general medical examination was requested in October 2008.  However, in his April 2011 substantive appeal the Veteran contended he was never notified of a scheduled VA examination for his claimed physical disabilities.  No documentation is in the file reflecting that the Veteran was notified of a scheduled general medical examination.

Thus, the Board finds the Veteran had good cause for missing the examination and should be rescheduled for a new examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from the Bradenton Community Based Outpatient Clinic from November 2010 to present.  After a review of the records, the RO should consider whether a new VA mental health examination is needed to evaluate the current severity of the Veteran's service-connected generalized anxiety disorder since his last VA examination in January 2009.

2. After obtaining the above medical evidence, schedule the Veteran for an examination with an appropriate medical provider to determine the current severity of his hypothyroidism and whether the Veteran currently has the following disabilities: allergic rhinitis, a disability manifested by chronic diarrhea, acid reflux, and hepatitis C.  The examiner should also opine as to the nature and etiology of all currently diagnosed conditions, stating whether it is at least as likely as not that they were incurred in or caused by the Veteran's service.

With respect to a disability manifested by chronic diarrhea, the examiner should specifically opine as to whether the condition is due to the Veteran's prescribed medication for his service-connected generalized anxiety disorder.

The claims folder and a copy of this remand should be made available to the examiner for review.  

3. Thereafter, ensure that the development above has been completed in accordance with the remand and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


